Exhibit 10.2

AIRCRAFT DRY LEASE AGREEMENT

THIS AIRCRAFT DRY LEASE AGREEMENT (this “Lease”) is entered in effective as of
January 11, 2017, by and between QUART 2C, LLC, a Delaware limited liability
company with an address at P.O. Box 420, Oyster Bay, New York 11771 (“Lessor” or
“Q2C”) and MSG SPORTS & ENTERTAINMENT, LLC, a Delaware limited liability company
with an address at Two Pennsylvania Plaza, New York, New York 10121 (“Lessee” or
“MSG”).

W I T N E S S E T H

WHEREAS, Lessor is the owner of a Gulfstream Aerospace G450 aircraft,
manufacturer’s serial number 4179, United States registration N919AM, including
its engines, accessories, components and parts (the “Aircraft”); and

WHEREAS, the parties have agreed that Lessor shall lease the Aircraft to Lessee
on a non-exclusive basis for use by Lessee upon the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties set forth herein, and for
other good and valuable consideration, the receipt and sufficiency of which
hereby are acknowledged, Lessor and Lessee, intending to be legally bound, agree
as follows:

1. Lease of Aircraft.

(a) This Lease sets forth the exclusive terms and conditions under which Lessee
is entitled to use the Aircraft, and Lessee shall have no right to use the
Aircraft except as expressly set forth herein. Lessor shall lease the Aircraft
to Lessee, and Lessee shall lease the Aircraft from Lessor, during all Lease
Periods throughout the Term (as defined in Section 12) of this Lease as provided
hereunder. “Lease Periods” shall mean those times, if any, when the Aircraft is
being utilized by Lessee hereunder, with the consent of Lessor as provided in
Section 1(e), for flight operations conducted by Lessee under Part 91 of the
Federal Aviation Regulations (“FARs”), including any deadhead, ferry or
repositioning flights to return the Aircraft to the airport at which the Lease
Period commenced or to position the Aircraft for a Lessee trip at a remote
location away from Republic Airport, Farmingdale, New York (KFRG), but excluding
any deadhead, ferry and repositioning flights described in Section 1(b) below
(“Lessee Flights”). Lessee’s right to use the Aircraft hereunder during the Term
shall be non-exclusive and is subject in all respects to (i) Lessor’s right to
use the Aircraft at all times during the Term other than during such Lease
Periods under Lessee’s exclusive operational control and possession, command and
control and (ii) Lessor’s right to permit other non-exclusive lessees to use the
Aircraft under their operational control and possession, command and control

(b) Notwithstanding the foregoing, the parties agree that if a trip by Lessee
causes or will cause the Aircraft to be at a remote location away from KFRG
(“Lessee’s Location”), Lessee shall, at Lessor’s request, permit the Aircraft to
be relocated from Lessee’s Location to KFRG or other location designated by
Lessor (and thereafter shall be returned to Lessee’s Location) if Lessor
requires use of the Aircraft for one of its affiliated non-exclusive lessees,
but only if such itinerary will not unreasonably delay or interfere with any
scheduled flight by Lessee. In that event, (i) Lessee’s then-current Lease
Period shall terminate effective as of initial engine start-up for the departure
flight from Lessee’s Location; (ii) Lessor or its affiliated non-exclusive
lessee shall pay all costs incurred during the period in which the Aircraft is
away from Lessee’s Location, including all occupied and deadhead legs to ferry
the Aircraft from Lessee’s Location and back; and (iii) a new Lease Period shall
begin effective as of final engine shut-down upon return of the Aircraft to
Lessee’s Location.



--------------------------------------------------------------------------------

(c) Transfer of the Aircraft from Lessor to Lessee to commence a Lease Period
hereunder, and transfer of the Aircraft from Lessee to Lessor to terminate a
Lease Period hereunder, shall be evidenced by the entry of appropriate notations
of such transfer on the Aircraft’s logs. Upon the commencement or termination of
any Lease Period hereunder, the party transferring possession of the Aircraft
shall deliver the Aircraft to the other party at KFRG or such other location as
the parties may agree. In the case of a transfer of possession from Lessee to
Lessor, the Aircraft shall be in at least the same operating condition, order,
repair and condition as when received by Lessee at the commencement of the Lease
Period, reasonable wear and tear and maintenance events arising during the Lease
Period not caused by Lessee’s gross negligence or willful misconduct excepted.

(d) Subject to Aircraft and crew availability, Lessor shall use its good faith
efforts, consistent with Lessor’s approved policies, in order to accommodate the
needs of Lessee, to avoid conflicts in scheduling with Lessor’s affiliated
non-exclusive lessees’ use of the Aircraft, and to enable Lessee to enjoy the
benefits of this Lease; however, Lessee acknowledges and agrees that
notwithstanding anything in this Lease to the contrary, Lessor shall have sole
and exclusive final authority over the scheduling of the Aircraft and Lessor’s
other affiliated non-exclusive lessees’ needs for the Aircraft shall take
precedence over Lessee’s rights and Lessor’s obligations under this Lease
pursuant to Section 1(e).

(e) Lessee shall use its best efforts to give Lessor as much notice as possible
of Lessee’s proposed utilization hereunder. If Lessee notifies Lessor pursuant
to Section 15 of Lessee’s proposed use of the Aircraft and Lessor consents
thereto, the period described in such notice of proposed use may be scheduled by
Lessee (unless such intended use is cancelled by Lessee by like notice to
Lessor). Notwithstanding anything herein to the contrary, all Lessee Flights
approved by Lessor and scheduled by Lessee are subject to the absolute right of
Lessor to revoke such approval at any time prior to twenty four (24) hours
before the scheduled departure of the initial flight of the approved itinerary,
without liability, upon notice to Lessee. Any notice under this Section 1(e) may
be either written or oral, but shall be given only to or by individuals
designated by each party from time to time as authorized to act on its behalf
for purposes of this Section 1(e).

2. Rent.

(a) Lessee shall remit to Lessor the sum per block hour set forth on Schedule 1
hereto from time to time as Rent for the use of the Aircraft by Lessee during
each Lease Period hereunder. For this purpose, a “block hour” shall be measured
in hours and tenths of hours from the time the Aircraft moves for purposes of
flight at the departure airport to the time the Aircraft comes to a stop at the
arrival airport. Lessee’s obligation to pay Rent is limited to block hours
during Lessee’s passenger occupied flights during any Lease Period.

(b) Not later than thirty (30) days after the end of each calendar month during
the Term, Lessee shall provide to Lessor a statement showing all use of the
Aircraft during Lease Periods during that month, and a complete accounting
detailing any Rent due from Lessee for that month. Notwithstanding anything in
this Lease to the contrary, Lessee shall have no obligation to utilize the
Aircraft hereunder, and there shall be no Rent payable to Lessor hereunder with
respect to any calendar month if Lessee does not use the Aircraft hereunder
during such month. All payments of Rent due for any calendar month shall be made
at Lessor’s address set forth above, or at such other place as Lessor may
designate to Lessee in writing from time to time, not later than the thirtieth
(30th) day of the following month.

(c) Not later than thirty (30) days following June 30 (the “True-Up Date”) each
year during the Term, Q2C shall provide to MSG a statement showing the total
number of hours of use of the Aircraft from July 1 of the preceding year to and
including the True-Up Date. Pursuant to that certain Aircraft Dry Lease
Agreement, dated as of January 11, 2017, between Q2C and MSG (the “G550 Dry

 

2



--------------------------------------------------------------------------------

Lease Agreement”) providing for the lease of MSG’s Gulfstream Aerospace GV-SP
aircraft, manufacturer’s serial number 5264, United States registration N551CS
(the “G550”) by Q2C, MSG shall deliver a statement showing the total number of
hours of use of the G550 by Q2C from July 1 of the preceding year to and
including the True-Up Date. To the extent that the total number of hours of use
of the Aircraft by MSG during such period is greater than Q2C’s use of the G550
for such period, MSG shall remit to Lessor as Additional Rent the sum per block
hour set forth on Schedule 1 hereto for such hours in excess of Q2C’s use of the
G450 (the “True-Up Hours”). In addition, the parties hereto acknowledge and
agree that to the extent that discrepancies in hours of usage or other factors
cause this arrangement, including the Rent and charges for True-Up Hours
provided hereunder, to be economically unfair to one party, the parties will
work together in good faith to adjust these fees to achieve a more equitable
arrangement.

3. Expenses. Lessor shall pay the entire cost of insuring, maintaining and
fueling the Aircraft during the Term. Lessee shall pay the following
trip-specific costs of operating the Aircraft during Lease Periods under this
Lease:

(a) travel expenses of crew, including food, lodging and ground transportation;

(b) hangar and tie-down costs away from KFRG;

(c) additional insurance obtained for the specific flight at the request of
Lessee;

(d) landing fees, airport taxes and similar assessments;

(e) customs, foreign permit and similar fees directly related to the flight;

(f) in-flight food and beverages;

(g) passenger ground transportation;

(h) flight planning and weather contract services; and

(i) oil, lubricants and other additives.

4. Flight Crew.

(a) Lessee shall obtain at its sole cost and expense the services of fully
qualified and properly certificated flight crew to operate the Aircraft under
this Lease. All flight crew provided by Lessee to operate the Aircraft during
any Lease Period hereunder shall be employees or contractors of Lessee, and
Lessee shall be solely responsible for their compensation.

(b) Only fully-qualified and properly-credentialed flight crew members who are
included under the insurance coverage required to be maintained hereunder shall
be permitted to operate the Aircraft during any Lease Period. All flight crew
utilized by Lessee hereunder shall comply with all applicable regulations and
the requirements of all applicable operations and maintenance manuals.

5. Operational Control; Operations.

(a) Lessor and Lessee intend that the lease of the Aircraft effected hereby
shall be treated as a “dry lease”. Notwithstanding anything in this Lease to the
contrary, Lessee shall have complete and exclusive operational control, and
complete and exclusive possession, command and control, of the Aircraft for all
flights during each Lease Period under this Lease. Lessee shall have complete
and absolute control of the crewmembers in preparation for and in connection
with the

 

3



--------------------------------------------------------------------------------

operation of all flights during each Lease Period under this Lease. Lessee shall
have complete and exclusive responsibility for scheduling, dispatching and
flight following of the Aircraft on all flights conducted during Lease Periods
under this Lease, which responsibility includes the sole and exclusive right
over initiating, conducting and terminating any such flights. Lessee shall have
no operational control over any flights of the Aircraft not conducted during
Lease Periods under this Lease.

(b) Lessee shall use and operate the Aircraft under this Lease only in
accordance with applicable manufacturers’ recommendations and airport and
climatic conditions. Neither Lessee nor Lessor shall permit the Aircraft to be
maintained, used or operated in violation of any law, rule, regulation,
ordinance or order of any governmental authority having jurisdiction, or in
violation of any airworthiness certificate, license or registration relating to
the Aircraft.

6. Regulatory. Lessee shall obtain and maintain in full force and effect any
necessary certificates, licenses, permits and authorizations required for its
use and operation of the Aircraft hereunder. Lessee agrees to conduct all
operations contemplated by this Lease in compliance with all applicable
provisions of the FARs, including, but not limited to, Part 91 thereof.

7. Records. Lessee shall maintain any records required by applicable laws, rules
or regulations in connection with the operation of the Aircraft during any Lease
Period hereunder. Without limiting the generality of the foregoing, Lessee shall
maintain or cause to be maintained flight log books showing the full flight time
of the Aircraft during each Lease Period hereunder, and shall keep such logs
available for inspection by Lessor or its representatives at all reasonable
times. Lessor shall be entitled, upon reasonable notice to Lessee, to inspect
any books or records of Lessee that relate to the Aircraft’s use hereunder.

8. Remote Locations. Lessee shall pay the cost of hangaring the Aircraft at
remote locations during any Lease Periods hereunder.

9. Insurance.

(a) During the Term, Lessor will procure and maintain at its sole cost and
expense aircraft insurance (the “Policy”) that satisfies all of the requirements
of this Section 9. The Policy will provide: (i) all risk, both ground and
in-flight hull, including hull war risks, insurance in an amount not less than
forty million ($40,000,000) United States dollars; (ii) liability coverage
covering passengers, non-passengers, third party liability (including war risk
AV52) and property damage of not less than three hundred million ($300,000,000)
United States dollars for each occurrence but sublimited to twenty five million
($25,000,000) United States dollars for each occurrence and aggregate with
respect to Personal Injury Liability; and (iii) products liability insurance
including completed operations in an amount not less than three hundred million
($300,000,000) United States dollars per occurrence and aggregate.

(b) The Policy will provide: (i) that Lessee and its affiliates and each of
their respective members, managers, shareholders, officers, directors, partners,
employees, agents, licensees and guests are designated as additional insureds
(without responsibility for premiums) with respect to the liability coverage;
(ii) that the insurer waives any right of set-off and any right of subrogation
against any of the additional insureds; (iii) that no cancellation or
substantial change in coverage of or failure to renew the Policy shall be
effective as to the additional insureds for thirty (30) days (seven (7) days, in
the case of war risk or allied perils) after receipt by Lessee of written notice
from the insurer of any such cancellation or substantial change in coverage of
the policy; (iv) that all coverages will be primary, not subject to any
co-insurance clause, not contributory or subject to offset with respect to any
other policies in force; (v) for a severability of interest clause providing
that the Policy will operate in the same manner to give each insured the same
protection as if there were a separate policy issued to each insured except for
the limit of liability; and (vi) that the “Territory” section will provide
Worldwide Coverage.

 

4



--------------------------------------------------------------------------------

(c) On or before the date hereof, Lessor will provide Lessee with a certificate
of insurance evidencing all coverages in compliance with the requirements of
this Lease.

10. Maintenance. Lessor shall, at its sole cost and expense, (i) enroll or cause
the Aircraft to be enrolled on a Federal Aviation Administration (“FAA”)
approved or manufacturer- approved maintenance and inspection program under
Part 91 of the FARs, and (ii) maintain or cause the Aircraft to be maintained in
accordance with the requirements of the approved maintenance and inspection
program and all applicable FAA regulations. No period of maintenance, preventive
maintenance or inspection shall be delayed or postponed for the purpose of
scheduling the Aircraft, unless said maintenance or inspection can be safely
conducted at a later time in compliance with all applicable laws and
regulations. Lessor represents and warrants that, at all times during the Term,
the Aircraft will be in airworthy condition and current on the approved
maintenance program. Lessee shall be responsible for obtaining letters of
authorization in its own name as operator of the Aircraft for operations within
RVSM, use of a MEL, or any other operator specific authorization required for
Lessee’s operation of the Aircraft.

11. Default. In addition to the termination rights set forth in Section 12, the
non-defaulting party shall have the right to terminate this Lease immediately
(without prejudice to any other rights that such party may have) upon written
notice to the defaulting party in the event of any one or more of the following
events of default:

(i) failure of the defaulting party to make payments due hereunder within
ten (10) days following notice from the non-defaulting party that such payment
was not timely made when due;

(ii) except as provided in Section 11(iii)—(vii), violation or default of any
material term, obligation or condition of a non-monetary nature set forth in
this Lease, together with a failure to cure within ten (10) days after receipt
of written notice of such violation;

(iii) if Lessee operates or maintains the Aircraft in violation of any law,
regulation, directive or order of any governmental authority or in violation of
any provision of any insurance policy contemplated by this Lease, unless such
violation can reasonably be cured, in which case Lessee shall have failed to
cure such violation within ten (10) days after receipt of written notice
thereof;

(iv) if any representation or warranty made in this Lease by a party is or
becomes false, misleading or incorrect in any material respect;

(v) lapse of insurance coverage required to be kept in force hereunder;

(vi) if a party shall make a general assignment for the benefit of creditors, or
be declared insolvent or bankrupt under any bankruptcy, insolvency or other
similar law, or commence a voluntary proceeding seeking liquidation,
reorganization or other relief under any such law or seeking the appointment of
a receiver or liquidator over any substantial portion of its respective assets;
or

(vii) assignment by a party of this Lease, except as permitted under Section 22,
or any right or interest created hereunder without the prior written consent of
the other party.

12. Term. The term of this Lease (including as it may be extended pursuant to
the terms hereof, the “Term”) shall commence on the date hereof and, unless
terminated in accordance with the provisions hereof, shall remain in full force
and effect for an initial term ending on June 30, 2017 and thereafter shall
automatically renew for successive one-year terms unless either party provides
written notice not less than 30 days prior to the expiration of the current
term. Notwithstanding the foregoing, (a) Lessor shall have the right to
terminate this Lease immediately upon termination of the G550 Dry Lease
Agreement and (b) either party shall have the right to terminate this Lease
(i) immediately upon breach of the terms of this Lease by the other party, or
(ii) for any reason or no reason by written notice given to the other party not
less than 10 days prior to the proposed termination date.

 

5



--------------------------------------------------------------------------------

13. Remedies on Default or Termination. In the event of a termination of this
Lease, whether as a result of a default or the expiration of its Term, Lessee
shall immediately cease its use of the Aircraft and return the Aircraft and all
records pertaining thereto to the custody of Lessor or its agents or
representatives as set forth herein at such airport as Lessor and Lessee may
agree. Not later than thirty (30) days after the termination of this Lease, a
full accounting shall be made between Lessee and Lessor and all accounts settled
between the parties. In no event shall any termination affect the rights and
obligations of the parties arising prior to the effective date of such
termination.

14. Cross Indemnities; LIMITATION ON LIABILITY.

(a) Without limiting their respective obligations hereunder, each party (in each
case, the “Indemnitor”) hereby indemnifies and holds harmless the other party
and its affiliates and their respective officers, directors, partners,
employees, shareholders, members and managers (in each case, collectively, the
“Indemnitee”) for any claim, damage, loss, or reasonable expense, including
reasonable attorneys’ fees (an “Indemnified Loss”), resulting from bodily injury
or property damage arising out of the ownership, maintenance or use of the
Aircraft which results from the gross negligence or willful misconduct of such
party; provided, however, that neither party will be liable for any Indemnified
Loss to the extent:

(i) Such loss is covered by the insurance policies described in Section 9 (the
“Policies”);

(ii) Such loss is covered by the Policies but the amount of such loss exceeds
the policy limits specified by Lessor;

(iii) Such loss consists of expenses incurred in connection with any loss
covered in whole or in part by the Policies but such expenses are not fully
covered by the Policies; or

(iv) Such loss is caused by the gross negligence or willful misconduct of the
Indemnitee.

(b) Each party agrees to look to the insurance required to be maintained under
Section 9 prior to seeking indemnification from the other party hereunder.

(c) LIMITATION ON LIABILITY. EACH PARTY ACKNOWLEDGES AND AGREES THAT: (I) THE
PROCEEDS OF INSURANCE TO WHICH IT IS ENTITLED; (II) ITS RIGHTS TO
INDEMNIFICATION FROM THE OTHER PARTY UNDER SECTIONS 14(a) and 17; AND (III) ITS
RIGHT TO DIRECT DAMAGES ARISING IN CONTRACT FROM A BREACH OF THE OTHER PARTY’S
OBLIGATIONS UNDER THIS LEASE; ARE THE SOLE REMEDIES FOR ANY DAMAGE, LOSS, OR
EXPENSE ARISING OUT OF THIS LEASE OR THE TRANSACTIONS CONTEMPLATED HEREBY.
EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 14(c), EACH PARTY WAIVES ANY RIGHT
TO RECOVER ANY DAMAGE, LOSS OR EXPENSE ARISING OUT OF THIS LEASE OR THE
TRANSACTIONS CONTEMPLATED HEREBY. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
OR HAVE ANY DUTY FOR INDEMNIFICATION OR CONTRIBUTION TO THE OTHER PARTY FOR ANY
CLAIMED INDIRECT, SPECIAL, INCIDENTAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, OR
FOR ANY DAMAGES FOR LOSS OF USE, REVENUE, PROFIT, BUSINESS OPPORTUNITIES AND THE
LIKE, OR FOR DEPRECIATION OR DIMINUTION IN VALUE OF THE AIRCRAFT OR INSURANCE
DEDUCTIBLE, EVEN IF THE PARTY HAD BEEN ADVISED, OR KNEW OR SHOULD HAVE KNOWN OF
THE POSSIBILITY OF SUCH DAMAGES.

 

6



--------------------------------------------------------------------------------

NOTWITHSTANDING ANYTHING IN THIS LEASE TO THE CONTRARY, NEITHER PARTY SHALL HAVE
ANY LIABILITY TO THE OTHER PARTY FOR ITS PERFORMANCE OR FAILURE TO PERFORM ANY
OF ITS OBLIGATIONS UNDER THIS LEASE (INCLUDING, WITHOUT LIMITATION, IN THE CASE
OF ITS NEGLIGENCE) EXCEPT IN THE CASE OF ITS GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.

(d) The provisions of this Section 14 shall survive the termination or
expiration of this Lease.

15. Notices. All notices or other communications delivered or given under this
Lease shall be in writing and shall be deemed to have been duly given if
hand-delivered, sent by certified or registered mail, return receipt requested,
or nationally-utilized overnight delivery service, Portable Document Format
(“PDF”) or confirmed facsimile transmission, as the case may be. Such notices
shall be addressed to the parties at the addresses set forth above, or to such
other address as may be designated by any party in a writing delivered to the
other in the manner set forth in this Section 15. Notices sent by certified or
registered mail shall be deemed received three (3) business days after being
mailed. All other notices shall be deemed received on the date delivered.
Routine communications may be made by e-mail to Lessor at mzuk@kglfo.com and to
Lessee at joseph.yospe@msg.com or fax to Lessor at (646) 304-2632 and to Lessee
at (212) 465-6148.

16. Relationship of Parties. The relationship of the parties created by this
Lease is strictly that of lessor and lessee. Nothing in this Lease is intended,
nor shall it be construed so as, to constitute the parties as partners or joint
venturers or as principal and agent.

17. Taxes. Lessor shall pay all taxes, assessments and charges imposed by any
Federal, state, municipal or other public authority upon or relating to the
ownership of the Aircraft during the Term (other than any taxes, fines or
penalties imposed upon Lessor as a result of a breach of this Lease by Lessee).
Lessee shall pay all taxes, assessments, and charges imposed by any Federal,
state, municipal or other public authority upon or relating to the rental, use
or operation of the Aircraft by Lessee during the Lease Periods (including any
sales or use tax imposed by the State of New York on any lease payment
hereunder), other than income taxes of Lessor. Lessee shall also be liable for
any federal excise tax imposed under Internal Revenue Code Section 4261 if such
tax is applicable to any or all amounts paid (or deemed to be paid) by Lessee to
Lessor hereunder. Lessee shall pay such tax to Lessor within thirty (30) days
after receipt of Lessor’s written invoice therefor. Each party agrees to
indemnify and hold the other harmless against any and all liabilities, costs and
expenses (including attorneys’ fees) resulting from a breach of its respective
undertaking hereunder.

18. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of New York, determined without regard to its
conflicts of laws principles. If any provision of this Lease conflicts with any
statute or rule of law of the State of New York or is otherwise unenforceable,
such provision shall be deemed null and void only to the extent of such conflict
or unenforceability and shall be deemed separate from and shall not invalidate
any other provision of this Lease.

19. Venue. Any legal action, suit or proceeding arising out of or relating to
this Lease or the transactions contemplated hereby may be instituted in any
state or federal court in the State of New York. Each party waives any objection
which such party may now or hereinafter have to the laying of the venue in New
York County, New York in any such action, suit or proceeding, and irrevocably
submits to the jurisdiction of any such court in any such action, suit or
proceeding.

 

7



--------------------------------------------------------------------------------

20. Amendment. This Lease shall not be modified or amended or any provision
waived except by an instrument in writing signed by authorized representatives
of the parties.

21. Counterparts. This Lease may for all purposes be executed in several
counterparts, each of which shall be deemed an original, and all such
counterparts, taken together, shall constitute the same instrument, even though
all parties may not have executed the same counterpart of this Lease. Each party
may transmit its signature by confirmed facsimile or PDF transmission, and such
signatures shall have the same force and effect as an original signature.

22. Successors and Assigns; Third-Party Beneficiaries. Neither party shall have
the right to assign this Lease without the prior written consent of the other
party; provided, however, that (i) Lessor shall have the right, upon notice to
Lessee, to assign this Lease to any other direct or indirect wholly-owned
subsidiary of Lessor provided any such assignments hereunder and the resulting
ownership and operational structure are consistent with applicable FARs, and
(ii) Lessee shall have the right, upon notice to Lessor, to assign this Lease to
any entity controlling, controlled by, or under common control with, The Madison
Square Garden Company. This Lease shall be binding upon the parties hereto and
their respective heirs, executors, administrators, successors and assigns, and
shall inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, successors and permitted assigns. This Lease shall
not be construed to create any third-party beneficiary rights in any person not
a party hereto (or a successor to or permitted assign of any such party).

23. Integration. This Lease sets forth the entire agreement between the parties
with respect to the subject matter hereof and supersedes any and all other
agreements, understandings, communications, representations or negotiations,
whether oral or written, between the parties with respect to the lease of the
Aircraft. There are no other agreements, representations or warranties, whether
oral or written, express or implied, relating to the lease of the Aircraft that
are not expressly set forth in this Lease.

24. Legal Fees and Other Costs and Expenses. In the event of any dispute,
litigation or arbitration between the parties with respect to the subject matter
of this Lease, the unsuccessful party to such dispute, litigation or arbitration
shall pay to the successful party all costs and expenses, including, without
limitation, reasonable attorneys’ fees, incurred therein by the successful
party, all of which shall be included in and as a part of the judgment or award
rendered in such dispute, litigation or arbitration. For purposes of this Lease,
the term “successful party” shall mean the party which achieves substantially
the relief sought, whether by judgment, order, settlement or otherwise.

25. WAIVER OF JURY TRIAL. EACH PARTY HEREBY KNOWINGLY AND VOLUNTARILY WAIVES ITS
RIGHTS TO A JURY TRIAL IN ANY ACTION, SUIT OR PROCEEDING RELATING TO, ARISING
UNDER OR IN CONNECTION WITH THIS LEASE AND ANY OTHER DOCUMENT, AGREEMENT OR
INSTRUMENT EXECUTED AND/OR DELIVERED IN CONNECTION WITH THE FOREGOING.

26. TRUTH IN LEASING. TRUTH IN LEASING STATEMENT UNDER SECTION 91.23 OF THE
FEDERAL AVIATION REGULATIONS:

(a) LESSOR HEREBY CERTIFIES THAT THE AIRCRAFT HAS BEEN MAINTAINED AND INSPECTED
UNDER FAR PART 91 DURING THE 12-MONTH PERIOD PRECEDING THE DATE OF EXECUTION OF
THIS LEASE. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED UNDER FAR PART 91 FOR
ALL OPERATIONS TO BE CONDUCTED DURING LEASE PERIODS UNDER THIS LEASE.

(b) LESSEE HEREBY CERTIFIES THAT IT IS RESPONSIBLE FOR OPERATIONAL CONTROL OF
THE AIRCRAFT DURING ALL LEASE PERIODS UNDER THIS LEASE.

 

8



--------------------------------------------------------------------------------

(c) EACH OF LESSOR AND LESSEE CERTIFIES THAT IT UNDERSTANDS ITS RESPONSIBILITIES
FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION REGULATIONS.

(d) EACH OF LESSOR AND LESSEE UNDERSTANDS THAT AN EXPLANATION OF THE FACTORS
BEARING ON OPERATIONAL CONTROL AND THE PERTINENT FEDERAL AVIATION REGULATIONS
CAN BE OBTAINED FROM THE NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

Instructions for Compliance with “Truth In Leasing” Requirements are attached
hereto as Schedule 2.

(SIGNATURE PAGE FOLLOWS)

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Aircraft Dry Lease
Agreement this 11th day of January, 2017, effective as of the date first written
above.

 

LESSOR: QUART 2C, LLC By:   /s/ Marianne R. P. Zuk   Name:   Marianne R. P. Zuk
  Title:   CEO LESSEE: MSG SPORTS & ENTERTAINMENT, LLC By:   /s/ Donna Coleman  
Name:   Donna Coleman   Title:   EVP & Chief Financial Officer

 

10



--------------------------------------------------------------------------------

SCHEDULE 1

Rent per block hour: $1,450 (as such rate may be adjusted by mutual agreement of
the parties based on changes in fuel prices and other factors).

Additional Rent per block hour for True-Up Hours: $1,690 (as such rate may be
adjusted by mutual agreement of the parties due to material changes in the cost
of maintenance and support of the Aircraft, among other factors).

 

S-1



--------------------------------------------------------------------------------

SCHEDULE 2

INSTRUCTIONS FOR COMPLIANCE WITH “TRUTH IN LEASING” REQUIREMENTS

1. Mail a copy of this Lease to the following address via certified mail, return
receipt requested, immediately upon execution of this Lease (14 C.F.R. 91.23
requires that the copy be sent within twenty-four (24) hours after it is
signed):

Federal Aviation Administration

Aircraft Registration Branch

ATTN: Technical Section

P.O. Box 25724

Oklahoma City, Oklahoma 73125

2. Telephone or fax the nearest Flight Standards District Office at least
forty-eight (48) hours prior to the first flight made under this Lease.

3. Carry a copy of this Lease in the Aircraft at all times when the Aircraft is
being operated under this Lease.

 

S-2